DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 15-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites the limitation “wherein a ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0 by weight” in lines 7-8. There 
With respect to claim 15, the claim recites the limitation “wherein a ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0 by weight” in lines 11-12. There is no support for this limitation in the specification as originally filed. The specification recites “an equivalent ratio of isocyanate to water from 1.0 to 15.0” and also recites “the crosslinked polyurethane-urea is formed from a composition comprising by weight: 20-45 percent of one or more aliphatic isocyanate…and 0.1-1.2 percent of water” (see instant specification, [0008], page 3, lines 16-22). Thus, the ratio of aliphatic isocyanate to water is 16.667 (20/1.2≈16.667) to 450 (45/0.1=450) by weight. Therefore, there is no support to recite “a ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0 by weight”.
Claims 2 and 4-9 are rejected under 35 U.S.C. 112(a) due to their dependency on claim 1.
Claims 16-18 and 20-21 are rejected under 35 U.S.C. 112(a) due to their dependency on claim 15.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the claim recites “a crosslinked polyurethane-urea adhesive” as well as a “composition of the crosslinked polyurethane-urea adhesive” that comprises a reactive prepolymer composition, chain extender, crosslinking agent, and water. Given that the crosslinked polyurethane-urea adhesive is formed by reacting the components of the composition, it is not clear how the optically functional laminate can comprise both the final product, i.e. crosslinked polyurethane-urea adhesive, and the initial unreacted components, i.e. prepolymer, chain extender, etc., used to make the crosslinked polyurethane-urea adhesive. It appears that the claim should be amended to recite that the crosslinked polyurethane-urea adhesive “is formed from” a composition comprising the listed components.
Claims 16-18 and 20-21 are rejected under 35 U.S.C. 112(b) due to their dependency on claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claim 4, the claim recites “the crosslinked polyurethane-urea is formed from a composition comprising by weight: 20-45 percent of one or more aliphatic isocyanate; … and 0.1-1.2 percent water”. Thus, the weight ratio of the aliphatic isocyanate to water is 16.                    
                        
                            
                                6
                            
                            -
                        
                    
                 (20/1.2≈16.667) to 450 (45/0.1=450). However, claim 1 states the weight ratio of the aliphatic isocyanate to water is 1.0 to 15.0. Thus, claim 4 fails to further limit claim 1, but instead conflicts with the limitations of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1)anticipated by Vu et al. (US 2014/0272426 A1, hereinafter “Vu”).
With respect to claim 1, Vu discloses a crosslinked polyurethane layer made from a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). Vu further discloses the polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate, i.e. aliphatic isocyanate, and a polyether polyol ([0033-0034]). While there is no explicit disclosure that the crosslinked polyurethane is a crosslinked polyurethane-urea, given that Vu discloses a crosslinking agent being a urea compound ([0045]), then it is clear that when such a crosslinking agent is used, the polyurethane of Vu is a crosslinked polyurethane-urea.
Further, although Vu does not disclose wherein the polyurethane-urea is formed from a composition comprising a reactive prepolymer composition formed of a mixture comprising: at least two different polyols and an aliphatic isocyanate; a chain extender; a crosslinking agent; and water, wherein a ratio of the aliphatic isocyanate to water is in a range from 1.0 to 15.0 by weight, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure which is a crosslinked polyurethane-urea, Vu clearly meets the requirements of the present claims.

    PNG
    media_image1.png
    73
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    37
    195
    media_image2.png
    Greyscale
[AltContent: textbox (Vu polycarbonate polyol)][AltContent: textbox (Vu polyether polyol)]With respect to claim 2, Vu discloses the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is an integer that makes the molecular weight approximately equal to 500 to 2500 Daltons ([0028]). For the polyether polyol, R1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]).
With respect to claim 6, Vu discloses the cycloaliphatic diisocyanate, i.e. aliphatic isocyanate, includes 4,4’-dicyclohexylmethanediisocyanate ([0033]).
With respect to claims 7-8, Vu discloses the polyurethane is made from a polyurethane layer is made from a polyurethane that has been crosslinked with a crosslinking agent having at least three functional groups ([0025]), such as a multifunctional alcohol or a multifunctional isocyanate ([0026]).
With respect to claim 9, Vu discloses photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the polyurethane-urea. Although Vu does not disclose wherein the polyurethane-urea is formed from a composition further comprising a photochromic dye, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure, Vu clearly meets the requirements of the present claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, hereinafter “Vu”) as applied to claim 1 above.
With respect to claim 4, Vu teaches a polyurethane composition made from 23.46 pounds of polycarbonate diol, i.e. polycarbonate polyol, 6.24 pounds of H12MDI (an aliphatic isocyanate), 0.15 pounds of dibutyltin laurate, and 23.95 pounds of a 5% solution of 1,4-butanediol, i.e. 1.1975 pounds of a chain extender (0.05*23.95 = 1.1975) ([0086-0087]), meaning there is 75.56% (23.46/(23.46+6.24+0.15+1.1975)*100 = 75.56) by weight of polycarbonate diol (polycarbonate polyol), 20.10% (6.24/(23.46+6.24+0.15+1.1975)*100 = 20.10) by weight of H12MDI (an aliphatic isocyanate), and 3.86% (1.1975/(23.46+6.24+0.15+1.1975)*100 = 3.86) by weight of 1,4-butanediol (a chain extender).
Vu does not teach individual amounts of the polycarbonate polyol and the polyether polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 37.78% - 37.78% each.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding the amount of crosslinking agent, while there is no explicit teaching regarding the amount of crosslinking agent in the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose any amount, including that which is presently claimed, in order to provide a crosslinked photochromic polyurethane that has improved mechanical and material properties ([0025]).
With respect to claim 5, Vu teaches the use of tetrahydrofuran (THF) as a solvent for the polyols ([0081]). While there is no explicit teaching that THF is an organic aprotic solvent, given that it is identical to that of the present invention (see instant specification [0045]), then it would necessarily inherently be an organic aprotic solvent as presently claimed.
Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103Vu et al. (US 2014/0272426 A1, “Vu”) in view of Hywel-Evans (US 2012/0004338 A1).
With respect to claims 15-16, Vu discloses a laminate made from a polyurethane adhesive between a first and second transparent resin sheet ([0019]). Vu further discloses transparent resin sheet materials include polycarbonate ([0062]). While there is no explicit disclosure that one of the transparent resin sheets is an optically functional film, since the films adhered by the polyurethane adhesive are both transparent, then they are optically functional films. Vu discloses the crosslinked polyurethane layer is made from a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). Vu further discloses the polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate, i.e. aliphatic isocyanate, and a polyether polyol ([0033-0034]).
Vu does not disclose a crosslinked polyurethane-urea adhesive wherein a composition of the crosslinked polyurethane-urea adhesive comprises water.
Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable plastics ([0007]).
Vu and Hywel-Evans are analogous inventions in the field of molecules made from isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react the isocyanate-terminated polyurethane prepolymer of Vu with water as taught by Hywel-Evans in order provide urea linkages in the molecule and form a polyurethane-urea since polyureas are very hard, durable plastics (Hywel-Evans, [0007]). Regarding the weight ratio of the aliphatic isocyanate to water being from 1.0 to 15.0, while there is no explicit disclosure from Vu in view of 

    PNG
    media_image1.png
    73
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    37
    195
    media_image2.png
    Greyscale
[AltContent: textbox (Vu polycarbonate polyol)][AltContent: textbox (Vu polyether polyol)]With respect to claim 20, Vu discloses the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is an integer that makes the molecular weight approximately equal to 500 to 2500 Daltons ([0028]). For the polyether polyol, R1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]). 
With respect to claim 21, Vu discloses photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the crosslinked polyurethane-urea.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2014/0272426 A1, “Vu”) in view of Hywel-Evans (US 2012/0004338 A1) as 15 above, and further in view of Nishizawa et al. (US 2002/0006505 A1, “Nishizawa”).
With respect to claims 17-18, Vu in view of Hywel-Evans does not teach wherein the optically functional film comprises a polarizing film, nor wherein the optically functional film comprises polyvinyl alcohol.
Nishizawa teaches an optical article made of a transparent synthetic resin (A), a resin layer having photochromic properties (B), and a resin layer having polarization characteristics (C) ([0018]). Nishizawa further teaches the transparent synthetic resin (A) is made of polycarbonate ([0027]), the resin layer having photochromic properties (B) is a urethane layer having a photochromic pigment ([0035]), and the resin layer having polarization characteristics (C) is a polarizing film ([0051]), which may be made of polyvinyl alcohol ([0071]).
Vu in view of Hywel-Evans and Nishizawa are analogous inventions in the field of photochromic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the transparent resin sheets of Vu in view of Hywel-Evans to be a polarizing film as taught by Nishizawa in order to provide a film having a layer with high transmittance and strength (Nishizawa [0051]).
Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 Nishizawa et al. (US 2002/0006505 A1, hereinafter “Nishizawa”) in view of Vu et al. (US 2014/0272426 A1, hereinafter “Vu”) and Hywel-Evans (US 2012/0004338 A1).
With respect to claim 15, Nishizawa teaches an optical article, i.e. optically functional laminate, comprising a layer of transparent resin (A), i.e. a transparent film, a resin layer having photochromic properties (B), and a resin layer having polarization characteristics (C), i.e. an optically functional film ([0018]). Nishizawa further teaches the resin layer having photochromic properties (B) is a urethane resin layer ([0035]); while there is no explicit teaching that this is an adhesive layer, given that it is interposed between the transparent resin layer and the layering have polarization characteristics, i.e. between a transparent film and an optically functional film, then it would act as an adhesive as presently claimed.
Nishizawa does not teach wherein the urethane resin layer is a crosslinked polyurethane-urea adhesive adhering the transparent film to the optically functional film.
Vu teaches a crosslinked photochromic polyurethane layer made from a polyurethane and a crosslinking agent ([0025]) and a chain extender ([0033]). Vu further teaches such a crosslinked photochromic polyurethane laminate has improved mechanical and material properties ([0025]). Vu further discloses the polyurethane is made from a composition including a polycarbonate polyol, an aliphatic diisocyanate, i.e. aliphatic isocyanate, and a polyether polyol ([0033-0034]).
Vu and Nishizawa are analogous inventions in the field of photochromic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photochromic urethane resin layer (B) of Nishizawa to be the crosslinked photochromic polyurethane as taught by Vu in order to provide a laminate having improved mechanical and material properties (Vu [0025]).
Nishizawa in view of Vu does not disclose a crosslinked polyurethane-urea adhesive wherein a composition of the crosslinked polyurethane-urea comprises water.
Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable plastics ([0007]).
Vu and Hywel-Evans are analogous inventions in the field of molecules made from isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react the isocyanate-terminated polyurethane prepolymer of Nishizawa in view of Vu with water as taught by Hywel-Evans in order provide urea linkages in the molecule and form a polyurethane-urea since polyureas are very hard, durable plastics (Hywel-Evans, [0007]). Regarding the weight ratio of the aliphatic isocyanate to water being from 1.0 to 15.0, while there is no explicit disclosure from Vu in view of Hywel-Evans of the claimed weight ratio, Vu discloses the polyurethane provides improved mechanical and material properties ([0025]) while Hywel-Evans teaches polyureas, which are formed by the reaction of water and an isocyanate-group, are very hard and durable ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the weight ratio of the isocyanate (impacting the polyurethane) to water (impacting the polyurea), including values presently claimed, in order to provide a crosslinked polyurethane-urea adhesive with desired mechanical and physical properties, hardness, and durability.
With respect to claim 16, 
With respect to claim 17, Nishizawa teaches the layer (C) is a resin layer having polarization characteristics ([0018]), i.e. the optically functional film is a polarizing film.
With respect to claim 18, Nishizawa teaches the layer (C) having polarization characteristics, i.e. the optically functional film, is made from polyvinyl alcohol ([0071]).
With respect to claim 20, Vu teaches the polycarbonate polyol has the structure shown below ([0027]) and the polyether polyol has the structure shown below ([0029]). For the polycarbonate polyol, n is an integer from 3 to 6 or a combination thereof, x is an integer that makes the molecular weight approximately equal to 500 to 2500 Daltons ([0028]). For the polyether polyol, R1 and R2 are hydrogen or an alkyl group, M is equal to (CH2)y where y is an integer from 1 to 6, and x is an integer that makes the molecular weight of the polyether polyol approximately equal to 500 to 2500 Daltons ([0030]). 
    PNG
    media_image1.png
    73
    332
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    37
    195
    media_image2.png
    Greyscale
[AltContent: textbox (Vu polycarbonate polyol)][AltContent: textbox (Vu polyether polyol)]
With respect to claim 21, Vu teaches photochromic compounds, i.e. photochromic dyes, in the polyurethane layer ([0069-0072]), i.e. in the crosslinked polyurethane-urea.

Response to Arguments
Due to the cancellation of claims 3 and 19, the 35 U.S.C. 102(a)(1) rejections of claims 3 and 19 are withdrawn and the 35 U.S.C. 103 rejection of claim 19 is withdrawn.
Applicant's arguments filed 03 March 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 102(a)(1) rejections of claims 1-2 and 6-9 and the 35 U.S.C. 103 rejections of claims 4-5 over Vu et al. (US 2014/0272426 A1, “Vu”), Applicant argues Vu does not disclose a polyurethane-urea since Vu discloses the urea functional groups of the crosslinking urea compound react with the hydroxyl groups of the polyurethane at high temperature to form allophanate and biuret whereas the polyurethane-urea of the present application is different and points to the structure in Fig. 2 for support and states the polyurethane-urea is formed in-situ. The examiner respectfully disagrees.
The examiner acknowledges Vu discloses the formation of allophanate and biuret. However, the present claims only broadly require a crosslinked polyurethane-urea, which encompasses a polyurethane which has been crosslinked by a polyurea as disclosed by Vu. Nothing in the present claims require the crosslinked polyurethane-urea to have the structure shown in Fig. 2 of the present application. It is the examiner’s position that Vu meets the claimed limitations, which is broadly any crosslinked polyurethane-urea. Additionally, it is unclear why Applicant argues the polyurethane-urea is made in-situ, which is not a limitation in any of the claims.
Further, although Vu does not disclose that the crosslinked polyurethane-urea is formed from a composition comprising a reactive prepolymer composition formed of a mixture of at least two different polyols and an aliphatic isocyanate, a chain extender, a crosslinking agent, and water wherein a weight ratio of the aliphatic isocyanate to water is from 1.0 to 15.0, it is noted that “[E]ven though product-by-process claims are limited In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Vu meets the requirements of the claimed structure, Vu clearly meets the requirements of the present claims.
Due to the amendment of claim 15, the 35 U.S.C. 102(a)(1) rejections of claims 15-16 and 20-21 over Vu et al. (US 2014/0272426 A1, “Vu”) are withdrawn, but claims 15-16 and 20-21 are now rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Hywel-Evans (US 2012/0004338 A1) to address the limitations added to claim 15. Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable plastics ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to react an isocyanate-terminated polyurethane prepolymer of Vu with water as taught by Hywel-Evans in order provide urea linkages in the molecule and form a polyurethane-urea since polyureas are very hard, durable plastics (Hywel-Evans, [0007]). Regarding the weight ratio of the aliphatic 
Regarding the rejections of claims 15-21 under 35 U.S.C. 103 over Nishizawa et al. (US 2002/0006505 A1, “Nishizawa”) in view of Vu et al. (US 2014/0272426 A1, “Vu”), Applicant argues Vu does not disclose a polyurethane-urea since Vu discloses the urea functional groups of the crosslinking urea compound react with the hydroxyl groups of the polyurethane at high temperature to form allophanate and biuret whereas the polyurethane-urea of the present application is different and points to the structure in Fig. 2 for support and states the polyurethane-urea is formed in-situ.
Regarding Applicant’s arguments, it is noted that claims 15-18 and 20-21 are now rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Vu and Hywel-Evans (US 2012/0004338 A1) to address the new limitations added to claim 15, and that the 35 U.S.C. 103 rejection of claim 19 has been withdrawn since the claim was cancelled. Hywel-Evans teaches polyureas are made by reacting an isocyanate with water to form urea linkages ([0006]) and that polyureas are very hard, durable in-situ, since this is not a limitation in any of the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787